Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Most prior art including U.S. Patent No. 11,000312 to Thommen et al., U.S. Patent No. 10,610,380 to Abdou, U.S. Patent No. 8,323,295 to Hufner et al., and U.S. Patent No. 6,770,074 to Michelson, disclose a surgical guide device including a chassis configured to attach to a vertebrae, mandibles that form a jaw configured to contact a pars interarticularis of a vertebrae, a drill guide, a drill guide support arm and drill guide channel, and transverse guide member. The prior art fails to teach or disclose, however a three point attachment to a vertebra including two mandible arms that form a jaw configured to contact the pars interarticularis at a location on a vertebrae where screws are to be inserted, a clip that contacts the spinous process of the vertebrae, the structural relationship between the drill guide support arm, drill guide channel, and transverse support assembly, with the guide support arm having three perpendicular axes of rotation..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775